03/24/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0066



                              No. DA 21-0066

IN THE MATTER OF

K.E.R.,

      A Youth in Need of Care.


                  GRANT OF EXTENSION OF TIME


      Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until May 19, 2021, to prepare, serve, and file the Opening Brief.

      No further extension will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             March
                                                                           PAGE   1 24 2021